Citation Nr: 1401800	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left total knee arthroplasty.

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board finds that it has jurisdiction over the Veteran's claim of entitlement to a TDIU, reasonably raised by a February 2009 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his May 2010 Appeal to the Board (VA Form 9), the Veteran reports that his left knee conditions have worsened since his most recent February 2009 VA examination.  As such, VA is required to afford him contemporaneous VA examination, to assess the current nature, extent and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his left knee claim. 

In addition, the record suggests the Veteran likely receives regular treatment for his left knee.  However, no relevant VA treatment records dated since February 2010 have been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  For this reason, the Board has no discretion and must remand the claim.

In light of Rice and the Board's remand of the left knee disability, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Finally, at the February 2009 VA examination, the Veteran indicated he was disabled since 1999; it is unclear whether he has applied for disability benefits from the Social Security Administration (SSA).  Because such records would be pertinent to the Veteran's claim for a higher rating, if he has applied for SSA benefits, his SSA records should be associated with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  The RO must obtain all outstanding VA and private treatment and/or hospitalization records related to the Veteran's left knee, dated since February 2010.  Any negative response should be in writing, and associated with the claims folder. 

3.  Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such. 

4.  After associating all outstanding records with the claims folder, the RO shall schedule the Veteran for a VA examination to determine the nature, extent and severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking. 

Then, the examiner should opine as to the impact of the Veteran's left knee disability on his ability to work.  

A complete rationale for any opinion expressed shall be provided. 

5.  Then readjudicate the matters on appeal, to include the issue of TDIU and a higher rating for his left knee disability, with possible application of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

